Title: To James Madison from David Jameson, 2 March 1782
From: Jameson, David
To: Madison, James



Dr Sir
Richmond Mch 2. 1782
It was very unfortunate that Count de Grasse did not succeed in his designs agt. Barbadoes and Hoods fleet. had they fallen I think it must have shortened the War. however we will be content if St Kitts is reduced, but by information we have had, the French failed in an attempt to Storm Brimstone Hill, and lost a considerable Number of Men. I mentioned to you in my last that the Executive intended to address the people in hope of an advance of part of the land tax to recruit our line. the letter &ca. is not yet come from the press. I am truly sorry it is not now in our power to send Gen. Greene a greater reinforcement. By his last letter the Enemy’s force is not so formidable as he had supposed it would be, when he sent off his former dispatches. Yet I wish we could give him aid, I wish indeed our whole line was compleat. would it not be proper to have all the troops of our line together? I fear those at Pittsburg we have no credit for. The Govr. has been advised to write to the General on that head. Gen. Greene has again mentd. the Beef Cattle. the Governor has written to the Delegates on the occasion. Mr Ross is expected here in a day or two and you may depend every thing that can be will be done to keep you supplied. I am told Dr. Lee was provided with Money. when Col Bland means to return I have not heard
Mr Stark is out of Town and the other Auditors know nothing of your Accots. by next post you shall have a full answer on that head
We are told the Lottery is drawing, if so be so kind as send a list of the prizes as soon as published
I have desired Mr Hayes to inclose a paper to you every week wch. he has promised to do. Messrs Nicholson & Prentis assure me they do so. I gave these directions, that you may meet with no disapointment in my absence with very great esteem I am
dr Sir Yr Obedt hb Servt
David Jameson
